[Cite as State v. Venes, 2013-Ohio-1891.]



                 Court of Appeals of Ohio
                                 EIGHTH APPELLATE DISTRICT
                                    COUNTY OF CUYAHOGA



                                JOURNAL ENTRY AND OPINION
                                         No. 98682


                                        STATE OF OHIO

                                                     PLAINTIFF-APPELLEE

                                               vs.

                                       WILLIAM VENES
                                                     DEFENDANT-APPELLANT




                                     JUDGMENT:
                               REVERSED AND REMANDED
                                  FOR RESENTENCING


                                      Criminal Appeal from the
                               Cuyahoga County Court of Common Pleas
                                        Case No. CR-546427

        BEFORE: Stewart, A.J., Celebrezze, J., and Rocco, J.

        RELEASED AND JOURNALIZED:                    May 9, 2013
ATTORNEY FOR APPELLANT

Rick L. Ferrara
2077 East 4th Street, Second Floor
Cleveland, OH 44114


ATTORNEYS FOR APPELLEE

Timothy J. McGinty
Cuyahoga County Prosecutor

BY: Jesse W. Canonico
Assistant County Prosecutor
The Justice Center
1200 Ontario Street, 9th Floor
Cleveland, OH 44113
MELODY J. STEWART, A.J.:

      {¶1} Defendant-appellant William Venes pleaded guilty to 98 counts of pandering

sexually oriented matter involving a minor and one count of possession of criminal tools.

The court sentenced Venes to eight years on 97 counts, with three of those counts to be

served consecutively. It also imposed a six-month sentence on the possession of criminal

tools count, to be served concurrent with the other counts. In total, Venes was ordered to

serve 24 years in prison. In this appeal, Venes complains that the court had no authority to

order consecutive sentences and that if it did, it failed to make the requisite findings

necessary to impose sentences consecutively. He also argues that his 24-year sentence is

disproportionate to those imposed on similar offenders.

                                            I

      {¶2} The court initially sentenced Venes on March 25, 2011. At the time, the court

had no obligation to make findings before imposing consecutive sentences — former R.C.

2929.14(E)(4), which required such findings, had been declared unconstitutional and

severed from the rest of R.C. 2929.14.          See State v. Foster, 109 Ohio St.3d 1,

2006-Ohio-856, 845 N.E.2d 470, paragraphs three, four, and seven of the syllabus. On

direct appeal from that conviction, we reversed Venes’s guilty plea because the court failed

to advise him of his right to compulsory process. See State v. Venes, 8th Dist. No. 96780,

2012-Ohio-81, ¶ 12. In the interim, former R.C. 2929.14(E)(4) had been “revived” under
Am.Sub.H.B. No. 86 and recodified as R.C. 2929.14(C)(4). The effective date of H.B. 86

is September 30, 2011. By the time the court resentenced Venes on June 21, 2012, the

revived version of R.C. 2929.14(C)(4) was in effect and the court had to make certain

findings before imposing consecutive sentences. State v. Jones, 8th Dist. No. 98371,

2013-Ohio-489, ¶ 18; State v. Huber, 8th Dist. No. 98206, 2012-Ohio-6139, ¶ 25.

       {¶3} We acknowledge that the court in State v. Pete, 7th Dist. No. 12 MA 36,

2013-Ohio-663, found that the trial court did not have to apply the law in effect at the time

of sentencing.        In Pete, the court acknowledged that R.C. 2929.14(C)(4) had been

amended and was in effect at the time Pete was sentenced. Nevertheless, it stated:

       The General Assembly expressly provided in Section 4 of H.B. 86: “The
       amendments * * * apply to a person who commits an offense specified or
       penalized under those sections on or after the effective date of this section[.]”
        Pete committed the offense on August 18, 2011. Thus, the trial court was
       not required to make the consecutive sentence findings prior to sentencing
       Pete to consecutive sentences

Id. at ¶ 19, fn. 1.

       {¶4} In reaching this conclusion, the Seventh District Court of Appeals failed to

recognize that the language it quoted from Section 4 of H.B. 86 applied only to “division

(A) of section 2929.14 of the Revised Code.” In other words, the felony penalties set forth

in R.C. 2929.14(A) apply to those persons who commit an offense after September 30,

2011 — the effective date of the section. Nothing in Section 4 can be understood as

indicating that it applies to anything other than R.C. 2929.14(A), and more particularly, that

the consecutive sentencing requirements of R.C. 2929.14(C)(4) apply only to those

offenders who committed their crimes after the effective date of the statute. Consistent
with Jones and Huber, we find that the consecutive sentencing provisions of H.B. 86 are

effective for all offenders sentenced on or after September 30, 2011, regardless of when

those offenders committed their crimes.

                                           II

       {¶5} Having found that the court’s decision to impose consecutive sentences was

governed by R.C. 2929.14(C)(4), we conclude that the court failed to comply with the

statute.

                                           A

       {¶6} R.C. 2929.14(C)(4) authorizes the court to require an offender to serve

consecutively multiple prison terms for convictions on multiple offenses. Consecutive

sentences can be imposed if the court finds that (1) a consecutive sentence is necessary to

protect the public from future crime or to punish the offender and (2) that consecutive

sentences are not disproportionate to the seriousness of the offender’s conduct and to the

danger the offender poses to the public. In addition to these two factors, the court must

find any of the following:

       (a) The offender committed one or more of the multiple offenses while the
       offender was awaiting trial or sentencing, was under a sanction imposed
       pursuant to section 2929.16, 2929.17, or 2929.18 of the Revised Code, or was
       under post-release control for a prior offense.

       (b) At least two of the multiple offenses were committed as part of one or
       more courses of conduct, and the harm caused by two or more of the multiple
       offenses so committed was so great or unusual that no single prison term for
       any of the offenses committed as part of any of the courses of conduct
       adequately reflects the seriousness of the offender’s conduct.
       (c) The offender’s history of criminal conduct demonstrates that consecutive
       sentences are necessary to protect the public from future crime by the
       offender.

Id.

                                             B

       {¶7} Coinciding with this revived version of R.C. 2929.14(C)(4) are amendments to

R.C. 2953.08 governing the standard of review to be applied by appellate courts when

reviewing consecutive sentences.       The former version of R.C. 2953.08(G)(2) was

substantially similar in form to the version currently in effect. The former version required

the court to “take any action * * * if it clearly and convincingly finds either of the

following: (a) That the record does not support the sentencing court’s findings under * * *

division (E)(4) of section 2929.14, * * * (b) That the sentence is otherwise contrary to law.”

       {¶8} In State v. Kalish, 120 Ohio St.3d 23, 2008-Ohio-4912, 896 N.E.2d 124, the

supreme court considered the relevant standard of review in the post-Foster era in which

the findings necessary to impose consecutive sentences under former R.C. 2929.14(E)(4)

had been declared unconstitutional. A plurality of the court held that R.C. 2953.08(G)(2)

was inapplicable because it expressly related to “findings” that had been abrogated as

unconstitutional.   Instead, the plurality set forth the following method of reviewing

criminal sentences: (1) is the sentence contrary to law and (2) if not, was it an abuse of

discretion. Id. at ¶ 14-19.

       {¶9} Kalish, as is any plurality opinion, is of “questionable precedential value.” See

Kraly v. Vannewkirk, 69 Ohio St.3d 627, 633, 635 N.E.2d 323 (1994). Nevertheless,
panels of this court have found it persuasive, at least insofar as it was applied to sentencing

in the post-Foster era. See, e.g., State v. Martinez, 8th Dist. No. 96222, 2011-Ohio-5832, ¶

6, fn. 1.

        {¶10} The post-Foster era ended with the enactment of H.B. 86 and the revival of

statutory findings necessary for imposing consecutive sentences under R.C. 2929.14(C)(4).

 By reviving the requirement for findings as a predicate for imposing consecutives, the

ground offered by Kalish for rejecting the standard of review set forth in former R.C.

2953.08 — that it could not stand as a standard of review for a statute that improperly

required findings of fact before imposing consecutive sentences — was nullified.                   With

the basis for the decision in Kalish no longer valid, and given that Kalish had questionable

precedential value in any event, we see no viable reasoning for continuing to apply the

standard of review used in that case. Henceforth, we review consecutive sentences using

the standard of review set forth in R.C. 2953.08.

                                                  C

        {¶11} R.C. 2953.08(G)(2) provides two bases for a reviewing court to overturn the

imposition of consecutive sentences: the sentence is “otherwise contrary to law” or the

reviewing court clearly and convincingly finds that “the record does not support the

sentencing court’s findings” under R.C. 2929.14(C)(4).1


         R.C. 2953.08(A)(4) also states that a defendant may appeal a criminal sentence on the basis that
        1


it is “contrary to law.” There is no indication that the General Assembly sought to create a difference
between the contrary to law standards set forth in R.C. 2953.08(A)(4) and (G)(2), so we consider them
one and the same.
       {¶12} When a statute directs a court to make findings before imposing a particular

sentence, a failure to make those findings is “contrary to law.” See State v. Jones, 93 Ohio

St.3d 391, 399, 2001-Ohio-1341, 754 N.E.2d 1252. The question is what constitutes

sufficient findings under R.C. 2929.14(C)(4).

       {¶13} We have never held that the court has to state its findings word-for-word as

set forth in R.C. 2929.14(C). Hence, the court need not use “magic” words in order to

satisfy its obligation to make specific findings before imposing consecutive sentences.

See, e.g., State v. White, 135 Ohio App.3d 481, 486, 734 N.E.2d 848 (8th Dist.1999).

       {¶14} But not requiring slavish adherence to the specific wording of the statute is

not the same as relieving the court of the duty to make the required “findings.” State v.

Jones, 8th Dist. No. 98371, 2013-Ohio-489, ¶ 23. R.C. 2929.14(C)(4) requires the court to

make specific “findings.” In the past, we have found those findings can be implicit in

context when the court’s statements during sentencing are intended to encompass the

relevant provisions of the sentencing statutes.      State v. Moore, 8th Dist. No. 84911,

2005-Ohio-4164, at ¶ 7.      But in doing so, we have arguably frustrated the purposes

underlying the requirement for findings as a predicate for ordering consecutive sentences.

       {¶15} The supreme court has recognized that “Ohio appears to be unique in having a

rule that sentences of imprisonment shall be served concurrently.” Foster at ¶ 66. The

imposition of consecutive sentences in Ohio is thus an exception to the rule that sentences

should be served concurrently. And there is no doubt that the provisions of H.B. 86, like

those of S.B. 2 before it, were intended, among other things, to alleviate overcrowding in the
prison system.   See R.C. 181.24 (creating criminal sentencing commission to design

sentencing structure “to assist in the management of prison overcrowding and correctional

resources”).

       {¶16} By imposing a requirement that the trial judge make specific findings before

ordering sentences to be served consecutively, the General Assembly toughened the

standard for consecutive sentences. However, the revived consecutive sentencing statute

codified in R.C. 2929.14(C)(4) does not place a heavy burden on a trial judge. Indeed, it is

arguably easier to impose consecutive sentences today than it was under former R.C.

2929.14(E)(4) because the revived version did away with the requirement that the court

justify its findings by giving reasons for making those findings. See State v. Goins, 8th

Dist. No. 98256, 2013-Ohio-263; State v. Blackburn, 8th Dist. Nos. 97811 and 97812,

2012-Ohio-4590, ¶ 35.

       {¶17} Because the statute so clearly requires specific findings for the imposition of

consecutive sentences, those findings must be entered at the time the court orders sentences

to be served consecutively. What we mean by this is that regardless of what the trial judge

might say during sentencing regarding the purposes and goals of criminal sentencing,

compliance with R.C. 2929.14(C)(4) requires separate and distinct findings in addition to

any findings relating to purposes and goals of criminal sentencing. Too often, we have

been called to examine words or phrases scattered throughout a sentencing transcript and

piece them together to decide whether the court made the required findings. This case is a

good example: the state referenced “findings” on pages 64, 76, 78, 80, and 83 of the
transcript in support of consecutive sentences. This alone is proof that the court did not

make separate and distinct findings on the record relative to the imposition of consecutive

sentences. If the word “findings” is to have any meaning at all, it means nothing less than

the court must “engage[ ] in the required analysis and select[ ] the appropriate statutory

criteria” before ordering sentences to be served consecutively. State v. Edmonson, 86

Ohio St.3d 324, 326, 1999-Ohio-110, 715 N.E.2d 131. Only then will the imposition of

consecutive sentences not be contrary to law.

       {¶18} We recognize that this strict approach will likely cause the reversal of some

consecutive sentences. However, a long-view approach will ultimately result in far fewer

appeals of consecutive sentences. And it should go without saying that if the court has to

struggle to make the necessary findings for imposing consecutive sentences, it may be that

consecutive sentences are unwarranted in the first place.

                                                D

       {¶19} If the court has properly made the required findings in order to impose

consecutive sentences, we must affirm those sentences unless we “clearly and

convincingly” find “[t]hat the record does not support the court’s findings[.]”

       {¶20} It is important to understand that the “clear and convincing” standard applied

in R.C. 2953.08(G)(2) is not discretionary. In fact, R.C. 2953.08(G)(2) makes it clear that

“[t]he appellate court’s standard for review is not whether the sentencing court abused its

discretion.” As a practical consideration, this means that appellate courts are prohibited

from substituting their judgment for that of the trial judge.
       {¶21} It is also important to understand that the clear and convincing standard used

by R.C. 2953.08(G)(2) is written in the negative. It does not say that the trial judge must

have clear and convincing evidence to support its findings. Instead, it is the court of

appeals that must clearly and convincingly find that the record does not support the court’s

findings. In other words, the restriction is on the appellate court, not the trial judge. This

is an extremely deferential standard of review.

       {¶22} In reaching this conclusion, we note that the term “record” as used in R.C.

2953.08(G)(2) is very broad. It encompasses all of the proceedings before the court, not

just the sentencing. And while the court has the obligation to make separate and distinct

findings under R.C. 2929.14(C)(4) before imposing sentence, support for those findings

may appear anywhere in the “record” and not just at the time the court imposes consecutive

sentences.

                                             III

       {¶23} The court made no specific findings before ordering Venes to serve his

sentences consecutively. Most of its discussion related to the 24-year sentence it imposed

during the first sentencing and defense counsel’s argument that the first 24-year sentence

was disproportionate to those given to similar offenders. The court stated:

       The court has reviewed for purposes of sentencing, and the need to protect
       the public, [sic] the court finds that sentencing you on any less than four
       counts of this indictment would seriously demean the crime involved here,
       which is cyber-porn of children and the court will impose the sentence that I
       imposed originally on this case.
      I see no reason to deviate downward and I will not deviate upward even based
      on the diagnosis of pedophilia because I believe that the court’s sentence is
      ample to cover that diagnosis.

      ***

      Counts one, two, and three consecutive. And eight years consecutive on
      each count for a total of 24 years.

      All other counts will be eight years on each count concurrent to each other
      and to counts one, two, and three.

      {¶24} It is possible that some of the court’s statements made during sentencing

could be pieced together and found, however remotely, to encompass the findings

necessary to impose consecutive sentences. But for us to engage in that kind of review

defeats the purpose of R.C. 2929.14(C)(4).

      {¶25} The court did not make separate and distinct findings before ordering Venes

to serve his sentences consecutively. In fairness to the court, it may not have understood

that it was required to make those findings after the effective date of H.B. 86 and

recodification of R.C. 2929.14(C)(4), particularly given that we had earlier remanded the

case for resentencing. Nevertheless, the statutory duty to make those findings existed.

      {¶26} We therefore sustain the second assignment of error and remand for

resentencing.

                                             IV

      {¶27} Although we are remanding for resentencing, we think it prudent to address

Venes’s argument that his 24-year sentence was grossly disproportionate to those given to
similar offenders and that it otherwise amounts to a de facto life sentence given that he was

56 years old at the time of sentencing.

       {¶28} R.C. 2929.11(B) requires the court to impose a felony sentence that is

“consistent with sentences imposed for similar crimes committed by similar offenders.”

We have held that “consistency” in sentencing is not the same as uniformity. State v.

Bonness, 8th Dist. No. 96557, 2012-Ohio-474, ¶ 27. This is because the sentencing factors

set forth in R.C. 2929.11 and 2929.12 guide the court’s discretion and no two cases are

identical.     State v. Hall, 10th Dist. No. 09AP-302, 2009-Ohio-5712, ¶ 10. Thus, we

stated in Bonness that:

       Each case stands on its own unique facts, so we have concluded that “[a] list
       of child pornography cases is of questionable value in determining whether
       the sentences imposed are consistent for similar crimes committed by similar
       offenders since it does not take into account all the unique factors that may
       distinguish one case from another.” State v. Siber, 8th Dist. No. 94882,
       2011-Ohio-109, ¶ 15.

Id. at ¶ 27.

       {¶29} Although Venes pleaded guilty to “only” 98 counts of possessing child

pornography, the court noted that this was a “staggering” case: Venes had nearly 4,400

images of child pornography and 55 videos or movies depicting children involved in sexual

activity. The court also noted that investigators found that Venes’s pornography collection

included images of “children as young as babies being vaginally raped, anally raped, being

forced to engage in fellatio, cunnilingus and being forced to engage in bestiality.” By any

measure, the depth and breadth of his collection of child pornography — described by the

police as unprecedented in their experience — warranted significant punishment. We have
no cause for finding that a 24-year sentence was disproportionate to those imposed on

similar offenders.

       {¶30} This cause is reversed and remanded to the trial court for resentencing

consistent with this opinion.

       It is ordered that appellant recover from said appellee his costs herein taxed.

       The court finds there were reasonable grounds for this appeal.

       It is ordered that a special mandate issue out of this court directing the Cuyahoga

County Court of Common Pleas to carry this judgment into execution.            A         certified

copy of this entry shall constitute the mandate pursuant to Rule 27 of the Rules of Appellate

Procedure.




MELODY J. STEWART, ADMINISTRATIVE JUDGE

FRANK D. CELEBREZZE, JR., J., CONCURS;

KENNETH A. ROCCO, J., CONCURS WITH
SEPARATE OPINION.




KENNETH A. ROCCO, J., CONCURRING:

       {¶31} Although I agree with the majority opinion’s disposition of this appeal, I

concur in judgment with a separate opinion; I feel compelled to write separately in order to

express my empathy with the dilemma faced by trial courts with respect to felony
sentencing in the wake of statutory changes and in the face of the conflicting precedents

issued by the Ohio Supreme Court and this court. The doctrine of stare decisis now

appears to be a mythical beast when it comes to criminal law. As an example, I need only

point out the quick progression from State v. Colon, 118 Ohio St.3d 26, 2008-Ohio-1624,

885 N.E.2d 917, to State v. Colon, 119 Ohio St.3d 204, 2008-Ohio-3749, 893 N.E.2d 169,

to State v. Horner, 126 Ohio St.3d 466, 2010-Ohio-3830, 935 N.E.2d 26.

       {¶32} The majority opinion describes the lack of guidance available to trial courts by

describing the back-and-forth nature of the law in effect in ¶ 2-5 and in Subsections “B,”

“C,” and “D.” Indeed, this court finds itself in the same quandary. Despite the majority

opinion’s pronouncement in ¶ 10 that it considers the standard of review set forth in State v.

Kalish, 120 Ohio St.3d 23, 2008-Ohio-4912, 896 N.E.2d 124, no longer valid after H.B. 86

went into effect, other panels of this court have stated precisely the opposite. See, e.g.

State v. Schmidt, 8th Dist. No. 98731, 2013-Ohio-1552, fn. 1; State v. Perez, 8th Dist. No.

98417, 2013-Ohio-1178; State v. Timothy, 8th Dist. No. 98402, 2013-Ohio-579.

      {¶33} This court cannot agree on the standard of appellate review; how much harder

must it be for trial courts to know which precedent to follow when it comes to imposing

sentence.